                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

WILLIAM MCDANIEL and ALEXIS                    )
MCDANIEL,                                      )
                                               )
        Plaintiffs,                            )
                                               )       NO. 1:18-cv-00067
v.                                             )
                                               )       JUDGE CAMPBELL
CENTRAL OREGON & PACIFIC                       )       MAGISTRATE JUDGE FRENSLEY
RAILROAD, INC., et al.,                        )
                                               )
        Defendants.                            )

                                      MEMORANDUM

       Pending before the Court is Defendant Commercial Services Group, Inc.’s Motion for

Summary Judgment (Doc. No. 24). Plaintiffs filed a Response in Opposition (Doc. No. 35), and

Defendant filed a Reply (Doc. No. 37). For the reasons discussed below, Defendant’s Motion for

Summary Judgment is GRANTED in part and DENIED in part.

                    I.   FACTUAL AND PROCEDURAL BACKGROUND

       In February of 2015, Plaintiff William McDaniel accepted a job with Central Oregon &

Pacific Railroad Inc. (Doc. No. 1). In connection with accepting that job, Plaintiff signed a

Relocation Repayment Agreement (“the Agreement”) which provided for a forgivable loan in the

amount of Plaintiff’s relocation expenses. (Id. at ¶ 8; Doc. No. 1-1, PageID #12). The Agreement

also provided that if Plaintiff voluntarily terminated his employment for any reason or was

dismissed by Central Oregon & Pacific Railroad Inc for just cause, that Plaintiff would have to

repay all or a portion of the loan based on the repayment schedule. (Doc. No. 1-1, PageID #12;

Doc. No. 34 ¶ 3).




     Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 1 of 7 PageID #: 258
       On or about March 30, 2016, Plaintiff submitted a resignation letter to his supervisor at

Central Oregon & Pacific Railroad Inc. (See Doc. No. 34 ¶ 4; Doc. No. 1 ¶ 9). Following Plaintiff’s

resignation, Central Oregon & Pacific Railroad Inc. demanded repayment of the monies and sued

Plaintiff to recover the same. (Doc. No. 1 ¶ 10). While that action was pending, Central Oregon &

Pacific Railroad Inc. engaged Defendant Commercial Services Group Inc. (“CSG”), to collect the

disputed debt from Plaintiff. (Id. at ¶ 11). Plaintiffs allege CSG called Plaintiff William McDaniel

on his cellular phone without permission approximately 10 times and called Plaintiff Alexis

McDaniel on her cellular phone without permission approximately 15 times. (Id. at ¶¶ 35, 37).

Plaintiffs further allege CSG uses an automatic telephone dialing system. (Id. at ¶ 34).

       Plaintiffs filed this action on September 5, 2018, alleging, in pertinent part, that Defendant

CSG violated provisions of the Fair Debt Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692

et seq. and the Telephone Consumer Protection Act (“TCPA”) 47 U.S.C. § 227 et seq.

                               II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element

of the non-moving party's claim or by demonstrating an absence of evidence to support the

nonmoving party's case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party, and draws all reasonable inferences in favor of the nonmoving



                                                 2

    Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 2 of 7 PageID #: 259
party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s

Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the jury could reasonably find for the

nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

                                       III.    ANALYSIS

A.     Fair Debt Collection Practices Act

       Defendant argues it is entitled to summary judgment on Plaintiffs’ FDCPA claims because

the subject debt is a business debt rather than a consumer debt, and therefore not subject to the

FDCPA. (Doc. No. 24 at 1; Doc. No. 25 at 10). The FDCPA defines a “debt” as:

               … any obligation or alleged obligation of a consumer to pay money
               arising out of a transaction in which the money, property, insurance,
               or services which are the subject of the transaction are primarily for
               personal, family, or household purposes, whether or not such
               obligation has been reduced to judgment.

15 U.S.C. § 1692a(5). When determining whether a debt is regulated by the FDCPA – i.e., whether

a debt is for “personal, family, or household purposes” – the Court must focus on the purpose for

which the debt was incurred. See id.; see also Haddad v. Alexander, Zelmanski, Danner & Fioritto,

PLLC, 698 F.3d 290, 294 (6th Cir. 2012). This determination looks at the time the obligation was

undertaken, not when a debt collector attempts to collect the debt. Id. at 293.

       Defendant argues the subject debt is a business debt because it asserts that Plaintiff incurred

the debt for the purpose of accepting a job offer from Central Oregon & Pacific Railroad Inc. (Doc.



                                                 3

     Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 3 of 7 PageID #: 260
No. 24 at 2; Doc. No. 25 at 2, 9-10; Doc. No. 37 at 2-3). Defendant contends the job offer from

Central Oregon & Pacific Railroad Inc. was a “business opportunity” and that Plaintiff’s

acceptance of that offer of employment was a “business decision.” (See id.). In support of its

position, Defendant points to evidence that the job offer from Central Oregon & Pacific Railroad

Inc. was conditioned on Plaintiff’s execution of the Relocation Reimbursement Agreement. (Doc.

No. 25 at 10 and Doc. No. 37 at 2 (citing Doc. No. 1-2 at 1)). Defendant also relies on In re

Cherrett, 873 F.3d 1060 (9th Cir. 2017) for the proposition that Plaintiff incurred the subject debt

to further his career.

        In Response, Plaintiffs argue the subject debt is a consumer debt, and therefore subject to

the FDCPA, because the debt was incurred for the purpose of feeding, moving, and relocating

Plaintiffs’ family. (Doc. No. 35 at 4-5). In support of their position, Plaintiffs point to evidence

that the relocation funds were used for travel expenses, meals, and temporary lodging during their

move. (Doc. No. 27-1 at PageID # 161-162).

        Viewing the evidence and drawing all reasonable inferences in the light most favorable to

Plaintiffs, the Court finds genuine issues of material fact exist as to whether the subject debt was

incurred “primarily for personal, family, or household purposes.” See 15 U.S.C. § 1692a(5).

Accordingly, Defendant’s Motion for Summary Judgment on this ground is DENIED.

B.      Telephone Consumer Protection Act

        Defendant argues it is entitled to summary judgment on Plaintiffs’ TCPA claims because

it did not use an automatic dialing system to place telephone calls to Plaintiffs. (Doc. No. 25 at 2-

3, 10-14). In their Response, Plaintiffs argue summary judgment is not appropriate because

Defendant’s dialer is capable of auto dialing without human intervention. (Doc. No. 35 at 7).




                                                 4

     Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 4 of 7 PageID #: 261
        The TCPA regulates the use of certain technology when placing calls to consumers. See

Baisden v. Credit Adjustments, Inc., 813 F.3d 338, 341–42 (6th Cir. 2016). It makes it unlawful

for any person to place a call “using any automatic telephone dialing system or an artificial or

prerecorded voice” to a cell phone number without obtaining the “prior express consent of the

called party.” 47 U.S.C. § 227(b)(1)(A)(iii). Thus, to state a claim under the TCPA for calls made

to a cellular phone, a plaintiff must establish that: (1) a call was placed to a cell or wireless phone,

(2) by the use of any automatic dialing system and/or leaving an artificial or prerecorded message,

and (3) without prior consent of the recipient. 47 U.S.C. § 227(b)(1)(A); see e.g., Brown v. Hosto

& Buchan, PLLC, 748 F. Supp. 2d 847, 859 (W.D. Tenn. 2010). Under the Act, an automatic

telephone dialing system is defined as equipment with the “capacity” (1) to store or produce

telephone numbers to be called, using a random or sequential number generator, and (2) to dial

such numbers. 47 U.S.C. § 227(a)(1).

       Defendant asserts that it did not use an automatic dialing system to place telephone calls to

Plaintiffs, (Doc. No. 25 at 2-3, 10-14), and presents the affidavit of its Collections Manager and

records custodian, Sonya Smothers, (Doc. No. 27), print outs of its file log for Plaintiffs’ file (Doc.

No 27-3), and a redacted file log for one of its collection files from 2011/2012 where dialing

technology was utilized to contact the individual (Doc. No. 27-4). According to Ms. Smothers,

Defendant’s file for the Plaintiffs was assigned to a collector named Wayne Pineda, and Mr. Pineda

was listed on Defendant’s file log for Plaintiffs’ file by his initials “WAP”. (Doc. No. 27 ¶¶ 10,

12). Ms. Smothers states that for a collector’s initials to appear in a file log, the collector had to

manually log into the software Defendant used to track activity on each its files with their own

unique password. (Id. at ¶¶ 7, 11). Ms. Smothers further states that Mr. Pineda manually dialed the

calls made to Plaintiffs using the telephone numbers provided by Central Oregon & Pacific



                                                   5

    Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 5 of 7 PageID #: 262
Railroad Inc. (Id. at ¶¶ 12, 24 (citing Doc. No 27-3 at 3-9)). Additionally, Ms. Smothers states that

dialer calls were not placed where a collector was assigned and that Defendant only used dialer

campaigns for small balance accounts, typically under $1,000. (Doc. No. 27 ¶¶ 14-15). When a

dialer was utilized, the column designated for initials in the file log reflected “ADM” for

administrative and the call information. (Id. at ¶ 16 (citing Doc. No 27-4)). According to Ms.

Smothers, no call Defendant placed to either Plaintiff was made using any type of dialer. (Doc.

No. 27 ¶ 24). Defendant argues the foregoing evidence demonstrates that one of its employees,

Wayne Pineda, manually dialed all the phone calls placed to Plaintiffs’ cell phones. (See Doc. No.

27 at 10-14; Doc. No. 37 at 3-4).

        In Response, Plaintiffs filed a joint affidavit stating that Defendant contacted them on their

cell phones “on what [Plaintiffs] believe to be an auto dialing system…” (Doc. No. 35-1 at ¶ 2).

Plaintiffs also produce an archived instruction handout entitled “Dialer Strategy and Setup”, 1 (see

Doc. No. 35-4), arguing the handout is evidence that Defendant’s dialer is capable of being used

without human intervention. (Doc. No. 35 at 7). Plaintiffs rely on Ammons v. Ally Fin., Inc., 326

F. Supp. 3d 578 (M.D. Tenn. 2018) for the proposition that a system may qualify as an automatic

telephone dialing system by simply having the capacity to dial numbers without human

intervention. (See Doc. No. 35 at 7). However, the court in Ammons only reached the issue of

whether the defendant’s dialer qualified as an automatic telephone dialing system within the




1
  Plaintiffs also point to discovery responses where Defendant stated that it came under new ownership on
December 31, 2016 and that its new ownership did not retain documentation or information regarding
training it provided or received in the area of debt collection activities; that Mr. Pineda was a former
employee under former ownership and Defendant had no information regarding Mr. Pineda; and that
Defendant’s phone calls with Plaintiffs were recorded but the recordings were not in Defendant’s
possession, custody, or control. (Doc. No. 35 at 7 (citing Doc. No. 35-3)). Plaintiffs do not cite these
discovery responses in their responses to Defendant’s statement of undisputed material facts, (see Doc. No.
34), or articulate any argument in their Response as to how these discovery responses support their position
against summary judgment.

                                                     6

    Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 6 of 7 PageID #: 263
meaning of the Act because the parties had entered into a stipulation that the telephone calls made

by the defendant to the plaintiff were “placed both manually and using a dialer. For only those

telephone calls made using a dialer, the equipment ha[d] the capacity to operate as a predictive

dialer.” Ammons, 326 F. Supp. 3d at 584 (noting that with “[t]his essential fact being undisputed,

the pending motions debate whether Ally's predictive dialer qualifies as an ATDS within the

meaning of § 227(a)(1).”).

       Here, Defendant has produced evidence that all the calls it made to Plaintiffs’ cellphones

were dialed manually by one of its employees and that no calls were placed to either of the

Plaintiffs using any type of dialer. (See Doc. Nos. 27; 27-3). While Plaintiffs’ affidavit states that

they “believe” Defendant used an auto dialing system to call their cellphones, the affidavit fails to

provide any factual basis for this belief. (See Doc. No. 35-1). As Defendant correctly points out,

without more this statement is simply a restatement of the allegations in Plaintiffs’ Complaint.

(Doc. No. 37 at 4).

       The Court finds there is no genuine issue of material fact as to whether Defendant placed

calls to Plaintiffs’ cellphones using any automatic telephone dialing system. Even viewing the

evidence and drawing all reasonable inferences in the light most favorable to Plaintiffs, the

evidence in the record does not support Plaintiffs’ allegations that Defendant called their

cellphones using an automatic telephone dialing system. Accordingly, the Court GRANTS

summary judgment to Defendant as to Plaintiffs’ TCPA claims.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  7

    Case 1:18-cv-00067 Document 39 Filed 11/15/19 Page 7 of 7 PageID #: 264
